Citation Nr: 1134976	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  09-47 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression.

2.  Entitlement to service connection for residuals of a low back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel
INTRODUCTION

The Veteran had active military service with the United States Coast Guard from October 1978 to July 1986.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In March 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

The issue of service connection for depression is being remanded and is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim decided herein has been accomplished.

2.  Arthritis was not shown until more than 20 years after discharge from service, and the only medical opinions to address the etiology of the Veteran's low back disability weighs against the claim.  A continuing back disorder was not shown in service or until years thereafter.


CONCLUSION OF LAW

The criteria for service connection for residuals of a low back injury are not met. Arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a March 2008 pre-rating letter provided notice to the Veteran of the  evidence and information needed to substantiate his claim for service connection for residual of a low back injury on appeal.  This letter also informed the Veteran of what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter further requested that the Veteran submit any additional information or evidence in his possession that pertained to his claims.  In addition, the March 2008 letter provided the Veteran with information regarding disability ratings and effective dates consistent with Dingess/Hartman.  The December 2008 RO rating decision reflects the initial adjudication of the claim for service connection for residuals of a low back injury.  Hence, the March 2008 letter-which meets all four of Pelegrini's content of notice requirement- also meets the VCAA's timing of notice requirement.
 
Additionally, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal. Pertinent medical evidence of record includes the Veteran's service treatment records, VA medical records, private medical records, Social Security Administration records, and the report of an April 2009 VA spine examination.  Also of record and considered in connection with the appeal is the transcript of the March 2011 Board hearing, as well as various written statements provided by the Veteran as well as by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the appellant has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim(s).  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain chronic diseases, including arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. 3.307, 3.309(a) (2010).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

Service treatment records (STRs) show that on enlistment examination in July 1978, his spine was evaluated as clinically normal and on contemporaneous self-report of medical history, the Veteran denied recurrent back pain.  The Veteran was seen in November 1978 with complaints of back pain.  The assessment was low back pain.  Another November 1978 STR shows that the Veteran was seen for low back pain for six days and that the Veteran recalled no trauma to his back, it just "started hurting one morning".  The Veteran indicated that his only previous back pain was secondary to blunt trauma in 1974, at which time X-rays were negative.  He has had only minor back pain since.  X-rays results were normal lumbosacral spine.  The impression was lumbosacral strain.  The Veteran was seen again two days later in November 1978 for follow up of low back pain and was noted as now nearly asymptomatic.  He had full range of motion with minimal reported pain.  The remainder of the STRs are negative for complaints, findings, or diagnosis of a low back disorder.  A January 1982 extension physical examination revealed that the Veteran's spine was evaluated as clinically normal and on contemporaneous self-report of medical history, the Veteran denied recurrent back pain.  On separation examination in July 1986, the Veteran's spine was evaluated as clinically normal.  While he noted on contemporaneous self-report of medical history that he had recurrent back pain, the examiner noted occasional low back pain with no diagnosis of a disability. 

A December 2001 VA primary care record reflects that the Veteran had no particular complaints.  His problem list included allergic rhinitis and lack of housing.  

A July 2002 VA medical record reflects that the Veteran complained of back pain for a month.  He stated that he had the same thing a few years back and tried Advil with little relief.  He was assessed with low back pain without radicular symptoms/signs.  

A February 2005 private medical record, authored by F. L. S., M.D., reflects that the Veteran injured his low back on February 21, 2005 at work when he slipped on stripping solution.  He landed striking his left shoulder and lower back along with the back of his head.  He developed pain and stiffness in his lower back.  The Veteran reported that he had no prior history of accidents, injuries, or musculoskeletal problems.  The impression was that secondary to the injuries sustained on February 21, 2005, the Veteran has acute dorsal strain, moderate, acute lumbosacral strain, moderate, and left rib contusion.  

A March 2005 VA medical record reflects that the Veteran complained of low back pain from plumbing contractor work.  The assessment was low back pain, musculoskeletal with radicular symptoms, but no signs.  Currently working light duty on construction sites with clean up, etc.  

A May 2005 VA medical record reflects that the Veteran was in the care of a private doctor for low back pain.  He had an on the job injury in February.  He stated that he had x-rays and a CT.  He was diagnosed with "back sprain."  He is getting workman's compensation.  He was assessed with low back pain, musculoskeletal with radicular symptoms, but no signs.  

A February 2006 functional capacities evaluation report from C.A. M., physical therapist reflects that the Veteran suffered a workplace injury on February 21, 2005 and fell onto his left shoulder, head, and lower back.  He went to the Prince Georges County Hospital Center's emergency room where X-rays were ordered.  He was diagnosed with a back strain and back contusion.  His current complaints were intermittent lower back pain which radiates into his left buttocks and posterior aspect of his left lower extremity and lower back stiffness.  

An August 2006 private independent medical evaluation, authored by M. A. C., M.D., reflects that the Veteran provide a history of injuring himself at work on February 21, 2005 when he slipped on some cleaning solution and when he tried to break his fall he injured his left shoulder and his low back.  He reported no prior history of any injury in these areas.  X-rays of the lumbar spine revealed slight retrolisthesis seen at L3-L4, and disc space narrowing seen at that level, no fractures.  The assessment was bilateral L5 radiculopathy, worse on the left.  

In a June 2007 Social Security Administration disability report, the Veteran indicated that he was limited in his ability to work due to back injuries and two slipped disk or herniated disk or disk prolapsed.  He stated that he became unable to work because of his injuries or condition on February 21, 2005.  The Veteran stated he stopped working on February 21, 2005 due to lumbar instability and lumbar pain and associated functional limitations.  

In a November 2007 statement submitted to the Social Security Administration, the Veteran stated that he was experiencing the symptoms of posttraumatic stress due to persistent posttraumatic lumbar radiculopathy as a result of being involved in a workplace accident that occurred on February 21, 2005.  He furthered that his abnormal event caused serious injury to his lower back area.  

A November 2008 lumbar spine x-ray revealed mild hypertrophic spurring with minimal degenerative changes at the L5-S1 articular processes.  

A January 2009 VA physical medical record reflects that the Veteran reported having low back pain since 1997, and that he sustained a work related back injury in 2005.  The impression was chronic low back pain with left sciatica and impaired truncal flexibility due to back pain. 

An April 2009 VA spine examination report reflects that the VA examiner reviewed the claims file, noting that the Veteran was seen on several occasions in November 1978 for low back pain.  There was no reported history of trauma.  There was a diagnosis of lumbosacral strain.  The Veteran reported that after he got out of service he saw private physicians mostly for sinus and bronchial problems.  He had no significant problems with his back at that time.  He stated that the back pain recurred around 1999 and he sought medical attention at the VA medical center in Washington, D.C.  He reported sustaining an on-the-job injury in 2005 with the result of low back pain.  He stated that an MRI scan showed two herniated disks.  After performing a thorough examination, the impression was status post on-the-job low back injury and lumbar radiculitis.  The examiner commented that although there was record of treatment in service for the Veteran's back, no permanent residual or chronic disability subject to service connection is known.  This is neither shown by the STRs nor demonstrated by evidence following service.  The VA examiner furthered that records from treatment at the VA in Washington, D.C. noted left-sided herniated disk.  Based upon a review of all of the available evidence of record, the VA examiner opined that it was less likely than not that the Veteran's low back condition is associated with the episode of low back pain which he experienced in service in November 1978.  He found no evidence of chronicity or continuity of symptoms over the years.  In addition, he sustained the on-the-job injury in 2005 as noted.  Worker's compensation litigation is ongoing regarding this injury.  

A May 2009 VA medical record reflects that the Veteran has lumbar disc degeneration at multiple levels resulting in low back pain.  The low back pain has been aggravated by the arthritis and pain in the Veteran's right knee and ongoing problems with his total knee replacement.  

During the March 2011 Board hearing, the Veteran testified that he first injured his back during boot camp, when he was stationed at the Coast Guard Training Center in Petaluma, California.  He stated he was doing an obstacle course and he fell and had to go to sick call.  He was rushed to the base infirmary.  He recalled the doctor telling him he had a mild concussion and probably a contusion.  He thought he received treatment one or two times during active duty.  He stated that after service he received treatment through Kaiser Permanente, but was unable to retrieve the records because of the long period of time.  The Veteran stated that he his back problem has continued pretty much the same over the years, getting a little worse as he got older.  

In the instant case, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for residuals of a low back injury.  

Post service, the Veteran first complained of low back pain that had been occurring for a month, in a July 2002 VA medical record.  Although, the Board notes that in a January 2009 VA physical medical record reflects that the Veteran reported having low back pain since 1997.  An August 2006 private medical record included x-rays of the lumbar spine revealing slight retrolisthesis at L3-L4 and disc space narrowing seen at that level, more than 20 years after service.  Clearly, such time period is well beyond the presumptive period for establishing service connection for arthritis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309. Furthermore, the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  In addition, the Board notes that the Veteran's first post-service diagnosis of a low back disability was in relation to a work related fall in February 2005.  At that time, the Veteran never mentioned that he had pain in his low back since service, or that his low back pain was in any way related to his military service.  It is noted that other than the initial back treatment, continuing treatment was not shown in service.

Moreover, the Board notes that the only medical opinion to address the medical relationship, if any, between the Veteran's low back disorder and service weighs against the claim.  In this regard, the August 2009 VA examiner opined, after a thorough review of the claims file, including notation of pertinent medical records, and a thorough examination of the Veteran to include his assertions, that it was less likely than not that the Veteran's low back condition is associated with the episode of low back pain which he experienced in service in November 1978.  He found no evidence of chronicity or continuity of symptoms over the years.

The Board finds that the August 2009 VA examiners' opinion constitutes probative evidence on the medical nexus questions- based as it was on review of the Veteran's documented medical history and assertions and examination.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The VA examiner provided a detailed explanation for his opinion that is consistent with the evidence of record.  

Significantly, neither the Veteran nor his representative has presented or identified any contrary medical opinion that would, in fact, support the claim for service connection for residuals of a low back injury.  The Board also points out that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The only other evidence of record supporting the Veteran's claim is his own lay statements.  Even if these statements could be read as claiming continuity of symptomatology since service, such history is substantially rebutted by the complete absence of complaints of a low back pain until a July 2002 VA medical record, or as noted in a January 2009 VA physical medical record that the Veteran reported having low back pain since 1997, more than 20 years (11 years respectively) after service.  Furthermore, the Board notes that when evaluated for an on-the-job injury to his lower back, a private medical record in February 2005 notes that the Veteran reported he had no prior history of accidents, injuries, or musculoskeletal problems.  He made no mention that his current low back pains were related to his complaints in service, or provided any indication that he had ongoing low back pain since service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006).  In fact, in a November 2007 statement to the Social Security Administration, the Veteran contended that he had posttraumatic stress due to persistent posttraumatic lumbar radiculopathy as a result of being involved in a workplace accident that occurred on February 21, 2005, and that his abnormal event caused serious injury to his lower back area.  In this case, the Veteran's first complaints of low back pain that the Veteran related to service was made contemporaneous with his May 2008 claim for VA compensation.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of testimony). Therefore, the Veteran's statements are not credible and carry no probative weight.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336- 7 (Fed. Cir. 2006).

For all the foregoing reasons, the claim for service connection for residuals of a low back injury must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the- doubt doctrine.  However, as the competent and probative evidence does not support the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for residuals of a low back injury are denied. 


REMAND

During the March 2011 Board hearing, the Veteran submitted a signed VA form 21-4142 (Authorization and Consent to Release Information to VA) to obtain private medical records dated in July 2005 from Capital Clinic Research Associates pertaining to treatment for depression.  However, a review of the record shows that the RO has not yet made an attempt to obtain these private medical records.  Hence, a remand is warranted.

There are some contentions on file that appellant may have other psychiatric diagnoses that have been made, to include posttraumatic stress disorder (PTSD).  A claim for a single psychiatric disorder is to be taken as a claim for all psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  An examine will be scheduled to address this matter.


Accordingly, this matter is REMANDED for the following action:

1.  The RO/AMC should obtain July 2005 medical records from Capital Clinic Research Associates pertaining to treatment for depression as identified in a March 2011 VA form 21-4142.  If the records are unavailable, this should be noted in the claims folder.  The Veteran should also be notified of the unavailability and given an opportunity to obtain the records on his own.  

2.  Schedule appellant for a VA psychiatric examination.  The claims folder should be available to the examiner prior to entry of any opinion.  All indicated tests should be accomplished and all clinical findings should be reported in detail.  The examiner should identify the most likely diagnosis for any psychiatric disorder found.  It should be indicated whether it is more likely than not (50 percent probability or more) that the disorder found is related to any event or occurrence from active military service.  The examiner is asked to provide all medical reasoning used in reaching the opinion stated.

3.  Then, after any further notification or development actions deemed warranted, the RO/AMC should readjudicate the Veteran's claim for service connection for a psychiatric disorder, claimed as depression.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a SSOC that contains notice of all relevant actions taken on the claims.  An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


